DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.
Formal Matters
Applicant’s claim amendments and arguments in the reply filed on January 21, 2022 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1-10 are pending.  Claims 1-3 and 6-10 are under consideration in the instant office action. Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Applicant’s claim amendments and arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below.
Rejections Maintained 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-3 and 6-10 remain rejected under 35 U.S.C. 103 as being unpatentable over Mahajan et al. (WO 2008/062476, IDS reference), Kerc et al. (US Patent No. 7030151, IDS reference), and Yano et al. (US 2010/0151034, IDS reference)
Note: The claims are examined only with respect to the elected species.
Applicant Claims

Applicants claim a stable multi-particulate pharmaceutical composition comprising pellets.

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Mahajan et al., teach a pharmaceutical composition comprising at least one HMG Co-A reductase inhibitor and inorganic salt of monovalent cation (see claim 1). The HMG Co-A reductase inhibitor of claim 1 is rosuvastatin or pharmaceutically acceptable salts thereof (see claim 2). The inorganic salt of claim 1 wherein the monovalent cation is sodium, lithium, or potassium (see claim 3). The inorganic salt of claim 3 is sodium bicarbonate, sodium chloride, sodium citrate, sodium dihydrogen phosphate dihydrate, sodium dihydrogen phosphate monohydrate, sodium dihydrogen phosphate trihydrate, sodium bicarbonate, sodium carbonate, sodium hydroxide and mixtures thereof (see claim 4).  A pharmaceutical composition comprising (a) rosuvastatin or pharmaceutically acceptable salts thereof and (b) atleast one inorganic salt of monovalent cation selected from the group comprising of sodium bicarbonate, sodium chloride, sodium citrate, sodium dihydrogen phosphate dihydrate, sodium dihydrogen phosphate monohydrate, sodium dihydrogen phosphate trihydrate, sodium bicarbonate, sodium carbonate, sodium hydroxide and mixtures thereof (see claim 5). Other excipients contemplated by the present invention include binders, such as acacia gum, pregelatinized starch, sodium alginate, glucose and other binders used in wet and dry granulation and direct compression tableting processes; disintegrants such as sodium starch glycolate, crospovidone, low-substituted hydroxypropyl cellulose and others; lubricants such as magnesium stearate , calcium stearate and sodium stearyl fumarate; flavorings; sweeteners; preservatives; pharmaceutically acceptable dyes and glidants such as silicon dioxide. The pharmaceutical compositions of the present invention can be prepared by employing techniques well known in the art, such as wet and dry granulation or direct compression (page 7, lines 8-16). It must be clear that both wet and dry granulation result in the formation of pellets, particles, or granules as conventionally known in the art. The inorganic salt can be present in an amount less than about 50%, more preferably less than about 10% and more preferably less than about 3% by weight, based on the total weight of the composition (page 6, lines 10-12). In one embodiment the present invention, a pharmaceutical composition for oral administration, comprises rosuvastatin or its pharmaceutically acceptable salts, and an inorganic salt of a monovalent cation, wherein the pH of the composition is less than or equal to about 8.0. In one aspect, the pharmaceutical composition of the present invention is an oral dosage form. Oral dosage forms include, but are not limited to, tablets, pills, capsules, troches, sachets, suspensions, powders, lozenges, elixirs and the like, with tablets being preferred. The pharmaceutical compositions may farther contain one or more pharmaceutically acceptable excipients. Suitable excipients and the amounts to use may- be readily determined by the formulation scientist based upon experience and consideration of standard procedures and reference works in the field, e.g., the buffering agents, sweetening agents, binders, diluents, fillers, lubricants, wetting agents mid disintegrants described hereinabove (page 6, lines 13-25). 
Ascertainment of the Difference between Scope the Prior Art and the Claims
(MPEP §2141.012)
Mahajan et al. do not specifically teach the inclusion of magnesium oxide. This deficiency is cured by the teachings of Kerc et al.
Kerc et al. teach a pharmaceutical formulation comprising atorvastatin calcium as active ingredient and a pH adjusting substance, wherein the pharmaceutical formulation when dissolved in a liquid aqueous medium increases the pH of said medium to a pH equal to or greater than pK.sub.a+1 of atorvastatin calcium (see claim 1). More preferably used pH adjusting substances are selected of the group consisting of oxides or hydroxides of alkaline or alkaline earth metals, in particular MgO (which is magnesium oxide)., alkaline phosphate buffers, in particular Na3PO4 and Na.sub.2HPO.sub.4, and organic amines, in particular tris(hydroxymethyl)methylamine (column 3, lines 43-48). The pharmaceutical formulation, which is the object of the present invention, may contain, in addition to atorvastatin calcium, one or more fillers such as microcrystalline cellulose, lactose, sugars, starches, modified starch, mannitol, sorbitol and other polyols, dextrin, dextran and maltodextran, calcium carbonate, calcium phosphate and/or hydrogen phosphate, sulfate, one or more binders such as lactose, starches, modified starch, dextrin, dextran and maltodextrin, microcrystalline cellulose, sugars, polyethylene glycols, hydroxypropyl methylcellulose, ethylcellulose, hydroxyethyl cellulose, methylcellulose, carboxy methylcellulose, sodium carboxy methylcellulose, gelatin, acacia gum, tragacanth, polyvinylpyrrolidone, magnesium aluminum silicate, one or more disintegrating agents such as cross-linked sodium carboxy methylcellulose, cross-linked polyvinylpyrrolidone, cross-linked carboxymethyl starch, starches and microcrystalline cellulose, magnesium aluminum silicate, polyacrylin potassium, one or more different glidants such as magnesium, calcium and zinc stearate, calcium behenate, sodium stearyl fumarate, talc, magnesium trisilicate, stearic acid, palmitic acid, carnauba wax, silicon dioxide, one or more buffering substances such as sodium citrate, dibasic sodium phosphate, calcium carbonate, hydrogen phosphate, phosphate, sulfate, magnesium carbonate, potassium citrate, potassium sorbate, sodium ascorbate, benzoate, hydrogen carbonate, hydrogen phosphate, or one or more basic substances such as MgO, MgOH, NaOH, Ca(OH).sub.2, tromethamine, Al Mg silicate, lauryl sulfate (column 7, lines 1-43). The pharmaceutical formulations of the present invention may be provided either as solid pharmaceutical formulations, such as powders, granules, tablets, or capsules, for example, or as liquid pharmaceutical formulations, preferably filled in capsules (column 7, lines 44-48).

Mahajan et al. do not specifically teach the average particle size of the pellets. This deficiency is cured by the teachings of Yano et al.
Yano et al. teach a granular pharmaceutical composition for oral administration, comprising (1) atorvastatin or a pharmaceutically acceptable salt thereof, (2) a surfactant selected from the group consisting of sodium laurylsulfate and polyoxyethylene hydrogenated castor oil, and (3) a water-soluble polymer (see claim 1). The core used in the present invention is not particularly limited, so long as it can be a base capable of forming a pharmaceutical acceptable particle. The core is a base which constitutes the granular pharmaceutical composition of the present invention and is to be coated with the coating used in the present invention. The core is formed from a drug per se or pharmaceutical acceptable additives. A particle [for example, crystalline cellulose (particle) (sometimes referred to as microcrystalline cellulose), lactose-starch, or the like] may be used as the core. A drug alone, or a mixture of a drug and pharmaceutically acceptable additives may be used as the core. Known techniques may be used to prepare a particle consisting of one additive, or two or more additives in order to use the particle as the core. A particle of additives as an appropriate core may be sprayed with a solution or dispersion of a drug and a binder. The outward appearance of the particle may be in various forms such as a spherical shape or a cubic shape, so long as it is a pharmaceutically acceptable particle. Examples of the particle include lactose monohydrate, sodium chloride, crystalline cellulose [crystalline cellulose (particle), spherical core particles of crystalline cellulose] (for example, product name Celphere, Asahi Kasei Chemicals Corporation), purified sucrose spheres (for example, product name Nonpareil-103, Freund Corporation), sodium hydrogen carbonate, D-mannitol (for example, product name Nonpareil-108, Freund Corporation), magnesium hydroxide, magnesium carbonate, magnesium oxide, anhydrous dibasic calcium phosphate, magnesium aluminometasilicate, lactose-crystalline cellulose spheres (for example, product name Nonpareil-105, Freund Corporation), and sucrose-starch spheres (for example, product name Nonpareil-101, Freund Corporation); in another embodiment, crystalline cellulose, purified sucrose spheres, D-mannitol, magnesium hydroxide, lactose-crystalline cellulose spheres, and sucrose-starch spheres; and, in still another embodiment, crystalline cellulose (see paragraph 0068). Examples of the buffers include citric acid, succinic acid, fumaric acid, tartaric acid, ascorbic acid, and salts thereof; glutamic acid, glutamine, glycine, aspartic acid, alanine, arginine, and salts thereof; magnesium oxide, zinc oxide, magnesium hydroxide, phosphoric acid, boric acid, and salts thereof; and the like (paragraph 0080). The particle size of the core particle is not particularly limited, so long as it is within a pharmaceutically acceptable range. The particle size may be, for example, 1 micron to 1000 micron, 5 micron to 500 micron in another embodiment, and 10 micron to 300 micron in still another embodiment (paragraph 0069).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Mahajan et al. by utilizing magnesium oxide as a stabilizer because Kerc et al. teach in a substantially similar composition comprising statin and osmagents and buffering agents the utilization of magnesium oxide as stabilizer. Furthermore one of skill in the art would have been motivated to select magnesium oxide because Kerc et al. teach in a substantially similar composition containing a statin comprising magnesium oxide or sodium citrate as pH adjusting agents. Kerc et al. teach a pharmaceutical formulation comprising atorvastatin calcium as active ingredient and a pH adjusting substance, wherein the pharmaceutical formulation when dissolved in a liquid aqueous medium increases the pH of said medium to a pH equal to or greater than pK.sub.a+1 of atorvastatin calcium (see claim 1). More preferably used pH adjusting substances are selected of the group consisting of oxides or hydroxides of alkaline or alkaline earth metals, in particular MgO (which is magnesium oxide)., alkaline phosphate buffers, in particular Na3PO4 and Na.sub.2HPO.sub.4, and organic amines, in particular tris(hydroxymethyl)methylamine (column 3, lines 43-48). The pharmaceutical formulation, which is the object of the present invention, may contain, in addition to atorvastatin calcium, one or more fillers such as microcrystalline cellulose, lactose, sugars, starches, modified starch, mannitol, sorbitol and other polyols, dextrin, dextran and maltodextran, calcium carbonate, calcium phosphate and/or hydrogen phosphate, sulfate, one or more binders such as lactose, starches, modified starch, dextrin, dextran and maltodextrin, microcrystalline cellulose, sugars, polyethylene glycols, hydroxypropyl methylcellulose, ethylcellulose, hydroxyethyl cellulose, methylcellulose, carboxy methylcellulose, sodium carboxy methylcellulose, gelatin, acacia gum, tragacanth, polyvinylpyrrolidone, magnesium aluminum silicate, one or more disintegrating agents such as cross-linked sodium carboxy methylcellulose, cross-linked polyvinylpyrrolidone, cross-linked carboxymethyl starch, starches and microcrystalline cellulose, magnesium aluminum silicate, polyacrylin potassium, one or more different glidants such as magnesium, calcium and zinc stearate, calcium behenate, sodium stearyl fumarate, talc, magnesium trisilicate, stearic acid, palmitic acid, carnauba wax, silicon dioxide, one or more buffering substances such as sodium citrate, dibasic sodium phosphate, calcium carbonate, hydrogen phosphate, phosphate, sulfate, magnesium carbonate, potassium citrate, potassium sorbate, sodium ascorbate, benzoate, hydrogen carbonate, hydrogen phosphate, or one or more basic substances such as MgO, MgOH, NaOH, Ca(OH).sub.2, tromethamine, Al Mg silicate, lauryl sulfate (column 7, lines 1-43). The pharmaceutical formulations of the present invention may be provided either as solid pharmaceutical formulations, such as powders, granules, tablets, or capsules, for example, or as liquid pharmaceutical formulations, preferably filled in capsules (column 7, lines 44-48). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In the case where the claimed ranges of ingredients “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  It is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Mahajan et al. and Kerc et al. because both references teach similar compositions containing statins, osmotic modifiers and stabilizers. With regard to the limitation of instant claim 3 it is written in product-by-process format. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). With regard to the limitation reciting “wherein, when the multi-particulate pharmaceutical composition is stored at accelerated conditions of 40°C/ 75% relative humidity, a rosuvastatin lactone impurity is less than 0,5% by weight of the composition after at least three months: wherein the composition provides a dissolution of over 80% in 30 minutes in a dissolution media comprising 0.01N HC1. pH E2 or acetate buffer. pH 4.5.” in claim 1 and the limitation recited in claim 10, it must be recognized that the combination teachings of the references meet the claimed product. Therefore the storage stability property or the release profile of the composition recited in claims 1 and new claim 10 would necessarily be there absent evidence to the contrary with an objective evidence by Applicant. The storage stability property and the release profile are an innate property of the claimed composition.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Mahajan et al. by preparing pellets having average particle size as recited in the instant claims because Yano et al. in a substantially similar composition comprising statin and buffering agents making granules with particle size that overlap the instant claimed ranges. Yano et al. teach a granular pharmaceutical composition for oral administration, comprising (1) atorvastatin or a pharmaceutically acceptable salt thereof, (2) a surfactant selected from the group consisting of sodium laurylsulfate and polyoxyethylene hydrogenated castor oil, and (3) a water-soluble polymer (see claim 1). The core used in the present invention is not particularly limited, so long as it can be a base capable of forming a pharmaceutical acceptable particle. The core is a base which constitutes the granular pharmaceutical composition of the present invention and is to be coated with the coating used in the present invention. The core is formed from a drug per se or pharmaceutical acceptable additives. A particle [for example, crystalline cellulose (particle) (sometimes referred to as microcrystalline cellulose), lactose-starch, or the like] may be used as the core. A drug alone, or a mixture of a drug and pharmaceutically acceptable additives may be used as the core. Known techniques may be used to prepare a particle consisting of one additive, or two or more additives in order to use the particle as the core. A particle of additives as an appropriate core may be sprayed with a solution or dispersion of a drug and a binder. The outward appearance of the particle may be in various forms such as a spherical shape or a cubic shape, so long as it is a pharmaceutically acceptable particle. Examples of the particle include lactose monohydrate, sodium chloride, crystalline cellulose [crystalline cellulose (particle), spherical core particles of crystalline cellulose] (for example, product name Celphere, Asahi Kasei Chemicals Corporation), purified sucrose spheres (for example, product name Nonpareil-103, Freund Corporation), sodium hydrogen carbonate, D-mannitol (for example, product name Nonpareil-108, Freund Corporation), magnesium hydroxide, magnesium carbonate, magnesium oxide, anhydrous dibasic calcium phosphate, magnesium aluminometasilicate, lactose-crystalline cellulose spheres (for example, product name Nonpareil-105, Freund Corporation), and sucrose-starch spheres (for example, product name Nonpareil-101, Freund Corporation); in another embodiment, crystalline cellulose, purified sucrose spheres, D-mannitol, magnesium hydroxide, lactose-crystalline cellulose spheres, and sucrose-starch spheres; and, in still another embodiment, crystalline cellulose (see paragraph 0068). Examples of the buffers include citric acid, succinic acid, fumaric acid, tartaric acid, ascorbic acid, and salts thereof; glutamic acid, glutamine, glycine, aspartic acid, alanine, arginine, and salts thereof; magnesium oxide, zinc oxide, magnesium hydroxide, phosphoric acid, boric acid, and salts thereof; and the like (paragraph 0080). The particle size of the core particle is not particularly limited, so long as it is within a pharmaceutically acceptable range. The particle size may be, for example, 1 micron to 1000 micron, 5 micron to 500 micron in another embodiment, and 10 micron to 300 micron in still another embodiment (paragraph 0069). One of ordinary skill in the art would have been motivated to prepare the composition comprising statins and buffering agents having average particle size as recited because Yano et al. teach that the particle size of the core particle is not particularly limited, so long as it is within a pharmaceutically acceptable range. The particle size may be, for example, 1 micron to 1000 micron, 5 micron to 500 micron in another embodiment, and 10 micron to 300 micron in still another embodiment (paragraph 0069). In the case where the claimed ranges for particle size of pellets “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  It is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Mahajan et al. and Yano et al. because both references teach similar compositions containing statins, osmotic modifiers and stabilizers.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant’s arguments
Applicant argues that as an initial matter, a significant technical problem in the form of an unmet need existed in the art which the inventors recognized and have succeeded in overcoming. Rosuvastatin is a cholesterol lowering drug indicated for hypertriglyceridemia.
Hypertriglyceridemia generally requires a long term therapy, may require life-long medication. Most of the patient in this category are geriatric patients (Senior citizens) and geriatric patient in many of the cases suffer from dysphagia (swallowing difficulty). Prior art formulations are of a bigger/larger size or have an inconvenient shape leading to difficulty while swallowing. For such patients with dysphagia swallowing large size oral formulation are usually painful and difficult, thus there is chances of non-compliance mostly due to discomfort and inconvenience to the patient. Dysphagia plays a critical role in medication management. As noted above, many older adults cannot swallow whole tablets and capsules because of swallowing difficulty. Such a
dysphagia can be caused by difficulties overriding the natural instinct to chew solids/foodstuff
before swallowing. It may also be a more complex disorder of swallowing function affecting the
ability to manage all food and fluid intake. In such cases various prior art formulation (as in
convention dosage forms like tablets / or routine capsules) are of no use. As is clear, there was an unmet medical need.
The above assertions are not found persuasive because "[a]bsent a showing of a long-felt need or the failure of others, the mere passage of time without the claimed invention is not evidence of nonobviousness." 392 F.3d at 1324-25, 73 USPQ2d at 1229-30. See also In re Brandt, 886 F.3d 1171, 1178, 126 USPQ2d 1079, 1083-1084 (Fed. Cir. 2018). Applicant neither provided any evidence of a long-felt need or the failure of others with objective evidence not a mere statement. The utilization of multiparticulate based formulations for statins is well known in the art and applicant is not the first one to invent the concept. The use of also magnesium oxide as stabilizer for statins is conventionally known (see for instance US Patent 5030447 solely added to rebut applicant’s arguments) and Yano et al. as described above. For sodium citrate see Mahajan et al.
Applicant argues that Furthermore, Significant Stability is achieved through present formulation. This feature is particularly advantageous for patients having dysphagia or swallowing difficulty. The present inventors have prepared a multiparticulate composition that can be sprinkled onto soft foods or liquids to ease the administration with minimal or no impact on the stability and bioavailability (or dissolution) of Rosuvastatin. Additionally the claimed formulation can be administered through Naso-Gastric tubes (NGT administration) due to smaller size and stability of formulation even in contact with liquid or solution. (specifically useful in ICU or unconscious patients) All these feature are technical advantages of the presently claimed invention over prior art non-sprinkle formulations. Applicant argues there is a technical difficulty to achieving Smaller in size; (incorporating lesser excipients),  can be sprinkled (due to smaller size & stability), and can be easily swallowed; Stable for long period and under stress of humidity / temperature despite being small; Stable even after sprinkling on food/drinks (longer contact time with food item / water); This was definitely needed based on existing unmet need and achieving so was difficult in view of technical difficulties associated with Rosuvastatin. However the inventors in the present invention were able to solve the technical problem by providing a sprinkle formulation of rosuvastatin as provided in the presently claimed method of treatment.
The above assertions are not found persuasive because first the examiner reminds applicant that the rejections are made based on the combination teachings of the references not on the basis of one reference. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). With regard to the limitation reciting “wherein, when the multi-particulate pharmaceutical composition is stored at accelerated conditions of 40°C/ 75% relative humidity, a rosuvastatin lactone impurity is less than 0,5% by weight of the composition after at least three months: wherein the composition provides a dissolution of over 80% in 30 minutes in a dissolution media comprising 0.01N HC1. pH E2 or acetate buffer. pH 4.5.” in claim 1 and the limitation recited in claim 10, it must be recognized that the combination teachings of the references meet the claimed product. Therefore, the storage stability property or the release profile of the composition recited in claims 1 and 10 would necessarily be there absent evidence to the contrary with an objective evidence by Applicant. The storage stability property and the release profile are an innate property of the claimed composition. "[I]nherency may supply a missing claim limitation in an obviousness analysis." PAR, 773 F.3d at 1194-1195 ; see also Endo Pharms. Sols., Inc. v. Custopharm Inc., 894 F.3d 1374 , 1381 , 127 U.S.P.Q.2D (BNA) 1409 (Fed. Cir. 2018) ("An inherent characteristic of a formulation can be part of the prior art in an obviousness analysis even if the inherent characteristic was unrecognized or unappreciated by a skilled artisan."). It is long settled that in the context of obviousness, the "mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not distinguish a claim drawn to those things from the prior art." In re Oelrich, 666 F.2d 578 , 581 (C.C.P.A. 1981). The Supreme Court explained long ago that "[i]t is not invention to perceive that the product which others had discovered had qualities they failed to detect." Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242 , 249 , 66 S. Ct. 81 , 90 L. Ed. 43 , 1946 Dec. Comm'r Pat. 611 (1945). We too have previously explained that "an obvious formulation cannot become nonobvious simply by administering it to a patient and claiming the resulting serum concentrations," because "[t]o hold otherwise would allow any formulation—no matter how obvious—to become patentable merely by testing and claiming an inherent property." Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344 , 1354 (Fed. Cir. 2012). In In re Kao, we found that the claimed controlled-release oxymorphone formulation was obvious because an inherent pharmacokinetic property of oxymorphone that was present in controlled-release oxymorphone "add[ed] nothing of patentable consequence." In re Huai-Hung Kao, 639 F.3d 1057 , 1070 , 98 U.S.P.Q.2D (BNA) 1799 (Fed. Cir. 2011). In In re Kubin, we found an inherent property obvious, explaining that "[e]ven if no prior art of record explicitly discusses the [limitation], the . . . application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed protein], but rather a property necessarily present in [the claimed protein]." In re Kubin, 561 F.3d 1351 , 1357 , 90 U.S.P.Q.2D (BNA) 1417 (Fed. Cir. 2009). Our predecessor court similarly concluded that it "is not the law" that "a structure suggested by the prior art, and, hence, potentially in the possession of the public, is patentable . . . because it also possesses an [i]nherent, but hitherto unknown, function which [the patentees] claim to have discovered." In re [*1191] Wiseman, 596 F.2d 1019 , 1023 (C.C.P.A. 1979). Inherency, however, is a "high standard," that is "carefully circumscribed in the context of obviousness." PAR, 773 F.3d at 1195 . Inherency "may not be established by probabilities or possibilities," and "[t]he mere fact that a certain thing may result from a given set of circumstances is not sufficient." Oelrich, 666 F.2d at 581 (emphasis added) (quoting Hansgirg v. Kemmer, 102 F.2d 212 , 214 , 26 C.C.P.A. 937 , 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939); see also In re Rijckaert, 9 F.3d 1531 , 1533-1534 (Fed. Cir. 1993). Rather, inherency renders a claimed limitation obvious only if the limitation is "necessarily present," or is "the natural result of the combination of elements explicitly disclosed by the prior art." PAR, 773 F.3d at 119511 -96; see also Alcon Research, Ltd. v. Apotex Inc., 687 F.3d 1362 , 1369 (Fed. Cir. 2012) (relying on inherency where the claims recited "a property that is necessarily present" in the prior art). "If . . . the disclosure is sufficient to show that the natural result flowing from the operation as taught would result in the performance of the questioned function, it seems to be well settled that the disclosure should be regarded as sufficient" to render the function inherent. Oelrich, 666 F.2d at 581 (quoting Hansgirg v. Kemmer, 102 F.2d 212 , 214 , 26 C.C.P.A. 937 , 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939)). On appeal, Persion contends that the district court erred in applying the inherency doctrine in its obviousness analysis because Devane does not teach administering its hydrocodone-only formulation to patients with mild or moderate hepatic impairment. Thus, Persion asserts, "'the natural result flowing from the operation as taught' in Devane cannot be the claimed [pharmacokinetic] values for [hepatically impaired] patients." Appellant's Br. 37 (quoting Oelrich, 666 F.2d at 581 ); Reply Br. 19. To the extent Persion contends that inherency can only satisfy a claim limitation when all other limitations are taught in a single reference, that position is contrary to our prior recognition that "inherency may supply a missing claim limitation in an obviousness analysis" where the limitation at issue is "the natural result of the combination of prior art elements." PAR, 773 F.3d at 1194-1195 (emphasis added, internal quotations omitted). Here, the district court specifically found that Devane, together with Jain, the state of the prior art at the time of invention, and the Vicodin and Lortab labels, taught the combination of elements that inherently result in the claimed pharmacokinetic parameters. The district court found that a person of ordinary skill in the art would have been motivated, with reasonable expectation of success, to administer an unadjusted dose of the Devane formulation to hepatically impaired patients. There was also no dispute that the Devane formulation, which was identical to the Zohydro ER formulation described in the patents in suit, necessarily exhibited the claimed parameters under these conditions. Pernix, 323 F. Supp. 3d at 607 , 610 . In this context, the district court did not err by finding that the pharmacokinetic limitations of the asserted claims were inherent and added no patentable weight to the pharmacokinetic claims.
Additionally, the examiner reminds applicant that Applicant is claiming a composition of matter not a method of use. The way how the composition can be administered is not afforded any patentability weight. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., multiparticulate composition that can be sprinkled onto soft foods or liquids to ease the administration with minimal or no impact on the stability and bioavailability) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Since the combination teachings of the reference met the claimed structure the composition of the prior art is capable of be sprinkled onto soft foods or liquids to ease the administration with minimal or no impact on the stability and bioavailability as well. The examiner continue to maintain that both the problems that applicant allege and the solutions to solve them are clearly recognized and addressed by the combination teachings of the references as shown above which are incorporated herein by reference. It must be noticed that applicant is not arguing the merits and the contents of the references and where the examiner erred. 
Applicant argues As the Examiner admits, Mahajan et al., do not teach the inclusion of Alkaline Earth metal salts. In fact, Mahajan et al, TEACHES AWAY from using magnesium oxide or more specifically teaches away from using an alkaline metal stabilizer. Paragraph 20 of Mahajan is reproduced below.
The above assertions are not found persuasive because the cited teaching by Mahajan et al. is one embodiment wherein the composition is free of an alkaline stabilizer. It is not a complete exclusion of an alkaline stabilizer. Mahajan et al. for instance teach that the term "therapeutically effective amount" as used herein means the amount of a compound that, when administered to a mammal for treating a state, disorder or condition, is sufficient to effect such treatment. The "therapeutically effective amount" will vary depending on the compound, the disease and its severity and the age, weight, physical condition and responsiveness of the mammal to be treated. The term "delivering" as used herein means providing a therapeutically effective amount of an active ingredient to a particular location within a host means causing a therapeutically effective blood concentration of the active ingredient at the particular location. This can be accomplished, e.g., by topical, local or by systemic administration of the active ingredient to the host. The term "buffering agent" as used herein is intended to mean a compound used to resist a change in pH upon dilution or addition of acid of alkali. Such compounds include, by way of example and without limitation, potassium metaphosphate, potassium phosphate, monobasic sodium acetate and sodium citrate anhydrous and dehydrate and other such material known to those of ordinary skill in the art. Additionally, as described above It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Mahajan et al. by utilizing magnesium oxide as a stabilizer because Kerc et al. teach in a substantially similar composition comprising statin and osmagents and buffering agents the utilization of magnesium oxide as stabilizer. Furthermore one of skill in the art would have been motivated to select magnesium oxide because Kerc et al. teach in a substantially similar composition containing a statin comprising magnesium oxide or sodium citrate as pH adjusting agents. Kerc et al. teach a pharmaceutical formulation comprising atorvastatin calcium as active ingredient and a pH adjusting substance, wherein the pharmaceutical formulation when dissolved in a liquid aqueous medium increases the pH of said medium to a pH equal to or greater than pK.sub.a+1 of atorvastatin calcium (see claim 1). More preferably used pH adjusting substances are selected of the group consisting of oxides or hydroxides of alkaline or alkaline earth metals, in particular MgO (which is magnesium oxide)., alkaline phosphate buffers, in particular Na3PO4 and Na.sub.2HPO.sub.4, and organic amines, in particular tris(hydroxymethyl)methylamine (column 3, lines 43-48). The pharmaceutical formulation, which is the object of the present invention, may contain, in addition to atorvastatin calcium, one or more fillers such as microcrystalline cellulose, lactose, sugars, starches, modified starch, mannitol, sorbitol and other polyols, dextrin, dextran and maltodextran, calcium carbonate, calcium phosphate and/or hydrogen phosphate, sulfate, one or more binders such as lactose, starches, modified starch, dextrin, dextran and maltodextrin, microcrystalline cellulose, sugars, polyethylene glycols, hydroxypropyl methylcellulose, ethylcellulose, hydroxyethyl cellulose, methylcellulose, carboxy methylcellulose, sodium carboxy methylcellulose, gelatin, acacia gum, tragacanth, polyvinylpyrrolidone, magnesium aluminum silicate, one or more disintegrating agents such as cross-linked sodium carboxy methylcellulose, cross-linked polyvinylpyrrolidone, cross-linked carboxymethyl starch, starches and microcrystalline cellulose, magnesium aluminum silicate, polyacrylin potassium, one or more different glidants such as magnesium, calcium and zinc stearate, calcium behenate, sodium stearyl fumarate, talc, magnesium trisilicate, stearic acid, palmitic acid, carnauba wax, silicon dioxide, one or more buffering substances such as sodium citrate, dibasic sodium phosphate, calcium carbonate, hydrogen phosphate, phosphate, sulfate, magnesium carbonate, potassium citrate, potassium sorbate, sodium ascorbate, benzoate, hydrogen carbonate, hydrogen phosphate, or one or more basic substances such as MgO, MgOH, NaOH, Ca(OH).sub.2, tromethamine, Al Mg silicate, lauryl sulfate (column 7, lines 1-43). The pharmaceutical formulations of the present invention may be provided either as solid pharmaceutical formulations, such as powders, granules, tablets, or capsules, for example, or as liquid pharmaceutical formulations, preferably filled in capsules (column 7, lines 44-48). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In the case where the claimed ranges of ingredients “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  It is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Mahajan et al. and Kerc et al. because both references teach similar compositions containing statins, osmotic modifiers and stabilizers. With regard to the limitation of instant claim 3 it is written in product-by-process format. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). With regard to the limitation reciting “wherein, when the multi-particulate pharmaceutical composition is stored at accelerated conditions of 40°C/ 75% relative humidity, a rosuvastatin lactone impurity is less than 0,5% by weight of the composition after at least three months: wherein the composition provides a dissolution of over 80% in 30 minutes in a dissolution media comprising 0.01N HC1. pH E2 or acetate buffer. pH 4.5.” in claim 1 and the limitation recited in claim 10, it must be recognized that the combination teachings of the references meet the claimed product. Therefore the storage stability property or the release profile of the composition recited in claims 1 and new claim 10 would necessarily be there absent evidence to the contrary with an objective evidence by Applicant. The storage stability property and the release profile are an innate property of the claimed composition.
Applicant argues in Yano and wherein the actual particle size of the formulation is disclosed which is much lower. Yano disclosure related to tablet does not enable or motivates a person skilled in the art to achieve a stable sprinkle formulation (pellets or granules in a characteristic size range of 0.4 mm to 0.8 mm) for filling in capsule for use in a method of treating hyperlipidemia, mixed dyslipidemia, hypertriglyceridemia in patients by administering the sprinkle formulation by opening the capsules and administering with soft food without compromising the safety and efficacy of the sprinkle formulation. Further mere disclosure of particles size does not motivate a skilled artisan to prepare a sprinkle formulation based on Mahajan disclosure, as the disclosure is teaching away from present invention. And avoiding critical components of present invention as claimed i.e. alkaline earth metal stabilizer and osmotic release modifier (inorganic salt of monovalent cation) the claimed sprinkle formulation of Rosuvastatin cannot be achieved.
The above assertions are not found persuasive because it would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Mahajan et al. by preparing pellets having particle sizes to achieve the recited intended effect of claim 11 because Yano et al. in a substantially similar composition comprising statin and buffering agents making granules with particle size that overlap the instant claimed ranges. Yano et al. teach a granular pharmaceutical composition for oral administration, comprising (1) atorvastatin or a pharmaceutically acceptable salt thereof, (2) a surfactant selected from the group consisting of sodium laurylsulfate and polyoxyethylene hydrogenated castor oil, and (3) a water-soluble polymer (see claim 1). The core used in the present invention is not particularly limited, so long as it can be a base capable of forming a pharmaceutical acceptable particle. The core is a base which constitutes the granular pharmaceutical composition of the present invention and is to be coated with the coating used in the present invention. The core is formed from a drug per se or pharmaceutical acceptable additives. A particle [for example, crystalline cellulose (particle) (sometimes referred to as microcrystalline cellulose), lactose-starch, or the like] may be used as the core. A drug alone, or a mixture of a drug and pharmaceutically acceptable additives may be used as the core. Known techniques may be used to prepare a particle consisting of one additive, or two or more additives in order to use the particle as the core. A particle of additives as an appropriate core may be sprayed with a solution or dispersion of a drug and a binder. The outward appearance of the particle may be in various forms such as a spherical shape or a cubic shape, so long as it is a pharmaceutically acceptable particle. Examples of the particle include lactose monohydrate, sodium chloride, crystalline cellulose [crystalline cellulose (particle), spherical core particles of crystalline cellulose] (for example, product name Celphere, Asahi Kasei Chemicals Corporation), purified sucrose spheres (for example, product name Nonpareil-103, Freund Corporation), sodium hydrogen carbonate, D-mannitol (for example, product name Nonpareil-108, Freund Corporation), magnesium hydroxide, magnesium carbonate, magnesium oxide, anhydrous dibasic calcium phosphate, magnesium aluminometasilicate, lactose-crystalline cellulose spheres (for example, product name Nonpareil-105, Freund Corporation), and sucrose-starch spheres (for example, product name Nonpareil-101, Freund Corporation); in another embodiment, crystalline cellulose, purified sucrose spheres, D-mannitol, magnesium hydroxide, lactose-crystalline cellulose spheres, and sucrose-starch spheres; and, in still another embodiment, crystalline cellulose (see paragraph 0068). Examples of the buffers include citric acid, succinic acid, fumaric acid, tartaric acid, ascorbic acid, and salts thereof; glutamic acid, glutamine, glycine, aspartic acid, alanine, arginine, and salts thereof; magnesium oxide, zinc oxide, magnesium hydroxide, phosphoric acid, boric acid, and salts thereof; and the like (paragraph 0080). The particle size of the core particle is not particularly limited, so long as it is within a pharmaceutically acceptable range. The particle size may be, for example, 1 micron to 1000 micron, 5 micron to 500 micron in another embodiment, and 10 micron to 300 micron in still another embodiment (paragraph 0069). One of ordinary skill in the art would have been motivated to prepare the composition comprising statins and buffering agents having particle size with the intended effects of claim 11 because Yano et al. teach that the particle size of the core particle is not particularly limited, so long as it is within a pharmaceutically acceptable range. The particle size may be, for example, 1 micron to 1000 micron, 5 micron to 500 micron in another embodiment, and 10 micron to 300 micron in still another embodiment (paragraph 0069). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Mahajan et al. and Yano et al. because both references teach similar compositions containing statins, osmotic modifiers and stabilizers. It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Mahajan et al. by preparing pellets having average particle size as recited in the instant claims because Yano et al. in a substantially similar composition comprising statin and buffering agents making granules with particle size that overlap the instant claimed ranges. Yano et al. teach a granular pharmaceutical composition for oral administration, comprising (1) atorvastatin or a pharmaceutically acceptable salt thereof, (2) a surfactant selected from the group consisting of sodium laurylsulfate and polyoxyethylene hydrogenated castor oil, and (3) a water-soluble polymer (see claim 1). The core used in the present invention is not particularly limited, so long as it can be a base capable of forming a pharmaceutical acceptable particle. The core is a base which constitutes the granular pharmaceutical composition of the present invention and is to be coated with the coating used in the present invention. The core is formed from a drug per se or pharmaceutical acceptable additives. A particle [for example, crystalline cellulose (particle) (sometimes referred to as microcrystalline cellulose), lactose-starch, or the like] may be used as the core. A drug alone, or a mixture of a drug and pharmaceutically acceptable additives may be used as the core. Known techniques may be used to prepare a particle consisting of one additive, or two or more additives in order to use the particle as the core. A particle of additives as an appropriate core may be sprayed with a solution or dispersion of a drug and a binder. The outward appearance of the particle may be in various forms such as a spherical shape or a cubic shape, so long as it is a pharmaceutically acceptable particle. Examples of the particle include lactose monohydrate, sodium chloride, crystalline cellulose [crystalline cellulose (particle), spherical core particles of crystalline cellulose] (for example, product name Celphere, Asahi Kasei Chemicals Corporation), purified sucrose spheres (for example, product name Nonpareil-103, Freund Corporation), sodium hydrogen carbonate, D-mannitol (for example, product name Nonpareil-108, Freund Corporation), magnesium hydroxide, magnesium carbonate, magnesium oxide, anhydrous dibasic calcium phosphate, magnesium aluminometasilicate, lactose-crystalline cellulose spheres (for example, product name Nonpareil-105, Freund Corporation), and sucrose-starch spheres (for example, product name Nonpareil-101, Freund Corporation); in another embodiment, crystalline cellulose, purified sucrose spheres, D-mannitol, magnesium hydroxide, lactose-crystalline cellulose spheres, and sucrose-starch spheres; and, in still another embodiment, crystalline cellulose (see paragraph 0068). Examples of the buffers include citric acid, succinic acid, fumaric acid, tartaric acid, ascorbic acid, and salts thereof; glutamic acid, glutamine, glycine, aspartic acid, alanine, arginine, and salts thereof; magnesium oxide, zinc oxide, magnesium hydroxide, phosphoric acid, boric acid, and salts thereof; and the like (paragraph 0080). The particle size of the core particle is not particularly limited, so long as it is within a pharmaceutically acceptable range. The particle size may be, for example, 1 micron to 1000 micron, 5 micron to 500 micron in another embodiment, and 10 micron to 300 micron in still another embodiment (paragraph 0069). One of ordinary skill in the art would have been motivated to prepare the composition comprising statins and buffering agents having average particle size as recited because Yano et al. teach that the particle size of the core particle is not particularly limited, so long as it is within a pharmaceutically acceptable range. The particle size may be, for example, 1 micron to 1000 micron, 5 micron to 500 micron in another embodiment, and 10 micron to 300 micron in still another embodiment (paragraph 0069). In the case where the claimed ranges for particle size of pellets “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  It is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Mahajan et al. and Yano et al. because both references teach similar compositions containing statins, osmotic modifiers and stabilizers.
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-18 of copending Application No. 17/157,047 (herein after ‘047). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 14-18 of ‘047 anticipate instant claims 1-3, 6, and 8.
Instant claim 1 recites a stable multi-particulate pharmaceutical composition of comprising pellets, the pellets comprising a mixture of rosuvastatin calcium as a sole active
ingredient, an alkaline earth metal salt stabilizer and an inorganic monovalent salt as an osmotic
release modifier, wherein an average particle size of the pellets is from about 0.4 mm to 0.8 mm. Instant claim 2 recites the stable multi-particulate pharmaceutical composition of claim 1, wherein the alkaline earth metal salt is magnesium oxide and the inorganic salt of a monovalent cation is sodium citrate. Instant claim 3 recites the stable multi-particulate pharmaceutical composition of claim 1 prepared by a process comprising: mixing the rosuvastatin calcium the osmotic release modifiers and the stabilizers to form granules; extruding the granules; spheronizing the granules; and sizing the granules to have a particle size of from 0.4 mm to 0.8 mm. Instant claim 8 recites the stable multi-particulate pharmaceutical composition of claim 6, wherein an average particle size of the pellets is from about 0.4 mm to 0.8mm, the pharmaceutically acceptable salt of rosuvastatin is rosuvastatin calcium, further comprising a stabilizer consisting of an alkaline earth metal salt and an osmotic release modifier consisting of an inorganic salt of a monovalent cation. 
	‘074 recites in claims 14-18 A stable multi-particulate pharmaceutical composition, comprising: rosuvastatin pellets or granules of an average particle size from about 0.4 mm to 0.8 mm, wherein the said composition when stored at 40°C/75% RH, the rosuvastatin lactone impurity is less than 0.5% by weight of the composition (claim 14). The pharmaceutical composition of claim 14, wherein the composition further comprises an alkaline earth metal salt stabilizer (claim 15). The pharmaceutical composition of claim 14, wherein the composition an osmotic release modifier selected from an inorganic salt of monovalent cation (claim 16).  A stable multi-particulate pharmaceutical composition, comprising rosuvastatin pellets or granules of an average particle size from about 0.4 mm to 0.8 mm, wherein the said composition release not less than 90% of Rosuvastatin in 20 minutes in 0.01N HC1 or pH 4.5 Acetate buffer dissolution media (claim 17). The pharmaceutical composition of claim 17, wherein the composition further comprises an alkaline earth metal salt stabilizer and an osmotic release modifier selected from an inorganic salt of monovalent cation (claim 18).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 6, and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,413,543. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the examiner herein below maps the claims of the instant application to the claims of U.S. Patent No. 10,413,543 and show claims 1-5 and U.S. Patent No. 10,413,543 anticipate claims 1-3, 6, and 8-9 of the instant application.
Instant claim 1 recites a stable multi-particulate pharmaceutical composition of comprising pellets, the pellets comprising a mixture of rosuvastatin calcium as a sole active
ingredient, an alkaline earth metal salt stabilizer and an inorganic monovalent salt as an osmotic
release modifier, wherein an average particle size of the pellets is from about 0.4 mm to 0.8 mm. Instant claim 2 recites the stable multi-particulate pharmaceutical composition of claim 1, wherein the alkaline earth metal salt is magnesium oxide and the inorganic salt of a monovalent cation is sodium citrate. Instant claim 3 recites the stable multi-particulate pharmaceutical composition of claim 1 prepared by a process comprising: mixing the rosuvastatin calcium the osmotic release modifiers and the stabilizers to form granules; extruding the granules; spheronizing the granules; and sizing the granules to have a particle size of from 0.4 mm to 0.8 mm. Instant claim 6 recites a stable multi-particulate pharmaceutical composition comprising pellets filled in a capsule sachet or pouch or compressed into a dispersible tablet, the pellets comprising at least 5% by weight of a pharmaceutically acceptable salt of rosuvastatin as a sole active ingredient, by weight of the pellets. Instant claim 8 recites the stable multi-particulate pharmaceutical composition of claim 6, wherein an average particle size of the pellets is from about 0.4 mm to 0.8mm, the pharmaceutically acceptable salt of rosuvastatin is rosuvastatin calcium, further comprising a stabilizer consisting of an alkaline earth metal salt and an osmotic release modifier consisting of an inorganic salt of a monovalent cation. Instant claim 9 recites the stable multi-particulate pharmaceutical composition of claim 8, wherein the alkaline earth metal salt is magnesium oxide and the inorganic salt of a monovalent cation is sodium citrate.
 	Claim 1 of U.S. Patent No. 10,413,543 (herein after ‘543) discloses a stable multi-particulate pharmaceutical composition comprising pellets prepared by extrusion and spheronization of a mixture consisting of (i) rosuvastatin or its pharmaceutically acceptable salts as a sole active ingredient present in an amount ranging from about 5% by weight to about 30% by weight of the multi-particulate pharmaceutical composition, (ii) one or more osmotic release modifiers in an amount sufficient to cause the pellets to grow in size via an imbibition of water ranging from 1% to 20% by weight, and then, disintegrate or burst, selected from a group consisting of mannitol sucrose, lactose, fructose, lactitol, sodium citrate, sodium phosphate sodium bicarbonate, sodium chloride, potassium sulfate and mixtures thereof (iii) one or more stabilizers selected from a group consisting of magnesium hydroxide, magnesium oxide, magnesium acetate, calcium acetate, calcium gluconate, calcium glycerophosphate and aluminum hydroxide and mixtures thereof present in an amount ranging from about 1% to about 20% by weight, (iv) a diluent, selected from a group consisting of microcrystalline cellulose, lactose, starch, magnesium carbonate, maltose, low viscosity hydroxypropylcellulose kaolin or mixtures thereof, present in an amount ranging from about 15% to about 50% by weight and (v) a disintegrant selected from a group consisting of crospovidone sodium starch glycolate, sodium croscarmellose, carboxymethylcellulose, low viscosity hydroxypropylcellulose, potassium polacrilin or mixtures thereof; present in an amount ranging from about 15% to about 50% by weight wherein: (a) the pellets are surrounded by a taste masking coating but are free of a barrier coating of a water insoluble polymer; (b) the pellets have an aspect ratio of 1 to 2; (c) the pellets are filled in a capsule, sachet, or pouch; (d) the pellets when sprinkled on soft food do not release the rosuvastatin or its pharmaceutically acceptable salts; (e) the stable multi-particulate pharmaceutical composition is free from pellets that have a size greater than 0.8 mm, which would be prevented from passing through an ASTM #20 sieve, and is also free from pellets that have a size less than 0.4 mm, which would pass through an ASTM #40 sieve; and (f) the composition, when tested for dissolution in 0.01 N HCl at a pH of 1.2 or in an acetate buffer at a pH 4.5, releases at least 80% of the rosuvastatin or its pharmaceutically acceptable salts within 10 minutes. The stable multi-particulate pharmaceutical composition of claim 1, wherein the rosuvastatin is present in the form of its calcium salt (claim 2, ‘543). The stable multi-particulate pharmaceutical composition of claim 1, wherein the osmotic release modifier is a salt of a monovalent metal ion (claim 3, ‘543). The stable multi-particulate pharmaceutical composition of claim 3, wherein the osmotic release modifier is sodium citrate (claim 4, ‘543). The stable multi-particulate pharmaceutical composition of claim 1, wherein the stabilizer is magnesium oxide (claim 5, ‘543). Claims 1-5 of ‘543 clearly anticipate instant claims 1-3, 6, and 8-9.

Response to Applicant’s arguments
	Applicant argues that the Applicant will take appropriate measures related this rejection once all other issues related to patentability are overcome.
	The above assertions are not found persuasive because a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).  Thus, the double patenting rejections of record have been maintained as no action regarding these rejections has been taken by applicant at this time.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGABU KASSA/
Primary Examiner, Art Unit 1619